Case: 21-51090     Document: 00516260185          Page: 1    Date Filed: 03/30/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                 No. 21-51090                                  Fifth Circuit


                             consolidated with                               FILED
                                 No. 21-51093                          March 30, 2022
                               Summary Calendar                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Daniel Gallegos-Quirino,

                                                          Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-837-1
                            USDC No. 4:21-CR-540-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Daniel Gallegos-Quirino appeals his conviction for illegal reentry after
   removal under 8 U.S.C. § 1326(a) and (b)(2), along with the revocation of the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51090          Document: 00516260185       Page: 2    Date Filed: 03/30/2022




                                   No. 21-51090 c/w
                                     No. 21-51093

   term of supervised release he was serving at the time of the offense. Because
   his appellate letter brief does not address the validity of the revocation or the
   revocation sentence, he abandons any challenge to that judgment. See Yohey
   v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
           For the first time on appeal, Gallegos-Quirino contends that it violates
   the Constitution to treat a prior conviction that increases the statutory
   maximum under § 1326(b) as a sentencing factor, rather than as an element
   of the offense. He correctly concedes that the argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he wishes to
   preserve it for further review.      The Government has moved without
   opposition for summary affirmance or, alternatively, for an extension of time
   to file its brief.
           As the Government asserts and as Gallegos-Quirino concedes, the
   sole issue raised on appeal is foreclosed by Almendarez-Torres. See United
   States v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019); United States v. Wallace,
   759 F.3d 486, 497 (5th Cir. 2014). Because the Government’s position “is
   clearly right as a matter of law so that there can be no substantial question as
   to the outcome of the case,” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
   1162 (5th Cir. 1969), summary affirmance is proper.
           Accordingly, the motion for summary affirmance is GRANTED, and
   the judgment of the district court is AFFIRMED. The Government’s
   alternative motion for an extension of time is DENIED as MOOT.




                                          2